Fourth Court of Appeals
                                            San Antonio, Texas
                                                   March 4, 2015

                                               No. 04-14-00762-CR



                                            Jason Robert VANWINKLE,
                                                     Appellant

                                                          v.
                                            The State of TexasAppellee/s
                                             THE STATE OF TEXAS,
                                                      Appellee

                       From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. CR-14-0000041
                               Honorable M. Rex Emerson, Judge Presiding

                                                    ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to March 30, 2015.

                                                               PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              M. Patrick Maguire                                Scott Monroe
                 M. Patrick Maguire, P.C.                          District Attorney - 198th Judicial District
                 945 Barnett Street                                402 Clearwater Paseo
                 Kerrville, TX 78028                               Suite 500
                                                                   Kerrville, TX 78028